Citation Nr: 0606573	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  99-17 711	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for heart disease 
manifested by AV block.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.

This case comes before the Board of Veterans' Appeals on 
appeal from an adverse rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  The issues listed on the title page 
were addressed in a remand order by the Board in May 2004.  
The St. Petersburg, Florida RO currently holds jurisdiction 
over the case.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1977 to July 1997.

2.  On February 17, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
in a statement received at the Board on February 17, 2006, 
withdrew this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


